DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 12/03/2021 and entered by an Request for Continued Examiner (RCE) filed 12/30/2021.
Claims 21, 28, 31 and 36 have been amended, claim 27 has been canceled, and claims 1-20, 22, 32 and 37 were previously canceled.  Currently, claims 21, 23-26, 28-31, 33-36 and 38-40 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.





Remarks

Amendments to claims are effective to overcome the double patenting rejection with respect to Patent No. 10,229,219.  Therefore, the double patenting with respect to Patent No. 10,229,219 has been withdrawn.

Applicant’s arguments, see Remarks, pages 8-10, filed 12/03/2021, with respect to independent claim 21 and similarly applied to other independent claims 31 and 36 and their dependent claims have been fully considered and are persuasive.  In addition, in view of further search and consideration, the prior art rejection of claims 21, 23-26, 28-31, 33-36 and 38-40 has been withdrawn. 

Claims 21, 23-26, 28-31, 33-36 and 38-40 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for demoting a ranking of a content item in a news feed, which comprises comparing a value associated with a keyword signal based on a number of responses to a content item that include one or more of predetermined keywords indicative of objectionable material in the content item with a threshold value associated with the keyword signal, determining a demotion value in response to satisfaction of the threshold value 
 
The closest prior art of record, Yuksel (U.S. Patent No. 8,621,623) teaches a method/system for identifying false or spam business listings based on their reviews and removing the false or spam business listings from the business listing database (see [column 2, lines 35-50], [column 6, lines 10-27], and [column 9, lines 1-7]), wherein a business listing is determined as spam based on a number of hits associated with the reviews of the business listing exceeding a threshold, where a hit is the appearance of a predetermined term(s) indicative of a spam business listing (see [column 7, lines 10-21] and [column 8, lines 32-40]), and a business listing can be rated or ranked based on the number and/or types of hits identified in the associated reviews (see [column 8, lines 60-65]).

Another close prior art of record, Kotecha et al. (U.S. Publication No. 2015/0036494) teaches modifying rankings of content items based on survey responses, wherein a survey may ask a user to rate each content item as good, neutral or bad, and a content item receiving bad rating in a threshold number of survey responses may have its ranking reduced by one step (see [0074]).
 
However, Yuksel and/or Kotecha et al. fail to anticipate or render obvious the recited features of determining a demotion value in response to satisfaction of the threshold value associated with the keyword signal, wherein the demotion value is proportional to the value associated with the keyword signal based on the number of responses to the content item that include one or more of predetermined keywords, AND adjusting a rank value associated with presentation of the content item in a news feed based on the demotion value, as similarly presented in independent claims 21, 31 and 36.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 23-26, 28-30, 33-35 and 38-40 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164